Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 1of 32

UNITED STATES BANKRUPTCY COURT
Migs DISTRICT OF AOA AH
CALADAC DIVISION

IN RE: CASE NUMBER: ©. 6 &- AKG Bi f -

}

}
Neon SAek GOAaRU ALL }

} JUDGE

}

}

DEBTOR. CHAPTER 1]

 

DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)

   
  
  

FOR THE PERIOD
FROM 11/01/2019 TO 11/30/2019

Comes now the above-named debtor and files its Monthly Operating Report in accordance x

established by the United States Trustee and FRBP 2015.

Dated: f-/ ta Li G

Debtor's Address Aftomey's Address
and Phone Number: and Phone Number:

        

     
 

few hie briog OLGA Dee AF A hag
4 f- a saat # of a ed ry ,
A S99S jAdvsa ode Z B 2.50%

 

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
httpv//www.usdo|.qovwust/r2tireq info.htm.

1} Instructions for Preparation Debtor's Chapter 11 Monthly Operating Repon

2) Initial Filing Requirements

3} Frequently Asked Questions (FAQs}

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 2 of 32

SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

 

Case Name; Don K Juravin

 

Case Number:

 

Note: The information requested beiow is a summary of the Information reported the various Schedules and Akachments contained within this repc.

 

 

 

 

 

 

Month Cumulative
11/30/2079
Total
13,300.09 24,599.89
CASH- Beginning of Month (Household)
15,072.26 16,461.96
CASH- Beginning of Month (Business)
32,372.50
Total Household Receipts 79,084.71
70,772.26 121,672.26

Total Business Receipts

 

103,144.86 .
Total Receipts 200,756.97

 

 

 

 

 

 

 

 

 

14,829.60
Total Household Disbursements “eee
51,432.24
Total Business Disbursements sean
66,261.84
Total Disbursements oes
36,882.92 65,863.05
NET CASH FLOW (Total Receipts minus Total Disbursements)
17,542.90 42,142.85
CASH- End of Month (Individual
19,340.02 35,709.07

CASH- End of Month (Business)

 

CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES

 

 

 

 

 

 

 

 

TOTAL DISBURSEMENTS (From Above) 66,261.84 147,583.48
Less: Any Amounts Transferred or Paid from the Business Account to the a 166,84) (8,440.38)
|Household Account {i.e Salary Paid te Debtor ar Owner's Draw)
DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION | 65,095.00 | 139,143.10

 

i declare under penalty of perjury that this statement and the accampanying documents and reports are true and correct to the best oF
my imawledge and belief

This day of. _ ee

 

 

Debtor's Signature

Monthly Operating Report ~ Indivdusi

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 3 of 32

SCHEDULE OF HOUSEHOLD
CASH RECEIPTS AND CASH DISBURSEMENTS

 

Month

 

Curnulative

 

 

11/30/2019

 

Lota

 

CASH Beginning of Month

13,300.08

 

 

CASH RECEIPTS

 

 

| Salary or Cash from Business

19,072.44

31,469.21

 

} Wages from Other Sources (attach list to this report}

 

| Interest or Dividend Income

62

 

| Alimony or Child Support

 

| Social Security/Pension/Retirement

 

| Sale of Household Assets (attach list to this report)

 

| Loans/Borrowing from Outside Sources (attach list to this report)

 

 

Other (specity) (attach list to this report}

chee dee cine stoma: nem choos Se SH bide

 

34,314.91

 

 

FORALL RECEIPTS

32,372.50

65, 784,74

 

 

ICASH DISBURSEMENTS

 

 

| Alimony or Child Support Payments

 

| Charitable Contributions

 

€00.00

 

| Gifts

| Household Expenses/Food/Clothing
i Household Repairs & Maintenance
| Insurance

[ IRA Contribution

|-Lease/Rent Payments

| Medical/Dental Payments

{ Mortgage Payment(s)

+ Other Secured Payments

1 Taxes ~ Personal Property

| Taxes - Real Estate

| Taxes Other (attach schedule)

| Travel & Entertainment

| Tuition/Education

| Utilities (Rlectric,. Gas, Water, Cable, Sanitation)

 

 

Yehicle w -
{ Vehicle Secured Payment(s)
| U.S. Trustee Quarterly Fees

1.441,79

661,00

236,24

1,325.50

1491.54

14,231.00

236.2¢

1,795.79

 

 

 

325.00

325.00

 

Professional Fees (Legal, Accounting)
Other (attach schedule)

 

{

40,840.10

 

 

32,562.30,

 

 

Tofal Housebold Disbursements

14,829.66

48,241.84

 

CASH - End of Month (Must equal reconciled bank statement-

 

 

17,542.90

 

17,542.90

 

 

PLUAGCIICR LNO. 2

Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 4 of 32

 

 

 

 

 

 

 

 

MONTHLY OPERATING REPORT - ATTACHMENT NO. 1
INDIVDUAL
QUESTIONNAIRE
: YES* NG |

i. Have any assets been sold or wansferred outside the normal course of business during this x |

reporting period?
z
“Have any finds been disbursed from any account other than a deblor in possession account? x
3. Are any post-petition receivables (accounts, notes, or loans) duc from any relatives, x

insiders, or related party?
4. Have any payments been made on pre-petition liabilities this reporting peried? x
5. Have any post-petition loans been received by the debtor from any party? x

 

6. Are any post-petition payroll taxes past due?

 

7. Are any post-petition state or federal income taxes past due?

 

8. Are any post-patition state or local sales taxes past due?

 

9. Are any post-petition real estate taxes past due?

 

id. Are any amounts owed to post-petition creditors/vendors delinquent?

 

Il. Are any wage payments past due?

 

 

 

 

 

“Tf the answer to any of the above questions fs "YES," provide a detailed explanation of each item on a separate sheet.

 

INSURANCE INFORMATION

 

YES NO*

 

1, Are rea] and personal property, vehicle/auto, general liability, fire, theft, worker's
compensation. and other necessary insurance coverages in effect?
2. Are all premiuin payments current?

 

 

 

 

 

 

*1f the answer to any of the above questions is "NO," provide s detailed explanation of each item on a separate sheet,

CONFIRMATION OF INSURANCE

Payment Amount Delinquency
TYPE of POLICY and CARRIER Period of and F Amount

 

Check here if United States Trusice has been listed a a Certificate Holder on all policies of insurance,

 

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Estimated Date of Filing the Plan of Reorganization and Disclosure Statement:

 

 

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 5 of 32

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS

 

MUST CURE OBESITY Co,

Meath

 

41/90/2019

Cumulative
Total

 

CASH - Beginning of Month

3,032.99

414,33

 

 

BUSINESS CASH RECEIPTS

 

Cash Sales

24,300

42,300.00

 

Account Receivable Collection

 

Loans/Borrowing from Outside Sources (attach list te this report)

11,500

14,122.20

 

Rental Income

 

Sale of Business Assets (attach list to this report)

 

Other (specify) (attach list to this report}

 

 

Total Business Receipts

38,832.99

66,836.63

 

 

BUSINESS CASH DISBURSEMENTS

 

Net Payroll (Excluding Self}

 

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household
Account)

20,018.80

20,241.00

 

Taxes - Payroll

 

Taxes - Sales

 

Taxes Other (attach schedule)

 

Contract Labor (Subcontractors)

 

Inventory Purchases

 

Secured/Lease Payments (Business)

 

Utilities (Business)

 

Insurance

20.00

 

Vehicle Expenses

47,95

2,330.78

 

Travel & Entertainment

182.21

 

Repairs and Maintenance

 

Supplies

2.81

1,910.65

 

Charitable Contibutions/Gifts

 

Purchase of Fixed Assets

 

Advertising

91.34

311.96

 

Bank Charges

35.00

58,00

 

Other (attach schedule)

1,841.94

14,986.75

 

 

Total Business Disbursements

22,037.81

40,044.35

 

 

CASH - End of Menth (Must equal reconciled bank statement -
Attachment No. 2)

 

 

16,795.18

 

16,795.18

 

Monthly Operating Report - Individual

 

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 6 of 32

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS

 

 

 

Monti Cumulative
JURAVINING 11/30/2019 Total
CASH - Beginning of Month 11,485.48 362.22

 

 

BUSINESS CASH RECEIPTS
Cash Sales 18,800 31,906

Account Receivable Collection

 

 

 

Loans/Borrowing from Outside Sources (attach Hst to this report} 20,000.00

 

Rental Income

 

Sale of Business Assets (attach list to this report)
Other (specify) (attach list to this report} 9,008

 

 

 

 

Tatal Business Receipts 31,385.46 61,252.22

 

 

BUSINESS CASH DISBURSEMENTS
Net Payroll (Excluding Self)
Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account) 8,000 45,051.34
Taxes - Payroll
Taxes - Sales
Taxes Other (attach schedule)
Contract Labor (Subcontractors) 243.40 1,462.74
Inventory Purchases
Secured/Lease Payments (Business)
Utilities (Business) 90.99
Insurance
Vehicle Expenses 124.40 194.18
Travel & Entertainment 118.08
Repairs and Maintenance
Supplies 97.40 4,863.49
Charitable Conwibutions/Gifts
Purchase of Fixed Assets 1,124.31 4424.91
Advertising 2,086.88 3,871.72
Bank Charges 10.00 33.00
Other (attach schedule} 16,012.98 35,426.34
Total Business Disbursements 29,360.43 59,236.18
CASH - End of Month (Must equal reconciled bank statement -
Attachment No. 2) 2,016.08 2,018.08
Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 7 of 32

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS

 

FIRST GLOBAL HEALTH CORPORATION

Month

 

41/30/2019

Cumulative
Total

 

CASH - Beginning of Month

553.81

678.38

 

 

BUSINESS CASH RECEIPTS

 

Cash Sales

 

Account Receivable Collection

 

Loans/Borrowing from Outside Sources (attach list to this report)

500.00

 

Rental Income

 

Sale of Business Assets (attach list to this report}

 

Other (specify) (attach list to this report)

 

 

Total Business Receipts

553.81

624,55

 

 

BUSINESS CASH DISBURSEMENTS _

 

Net Payroll (Excluding Self)

 

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household
Account) ,

 

Taxes - Payroll

 

Taxes - Sales

 

Taxes Other (attach schedule)

 

Contract Labor (Subcontractors)

 

Inventory Purchases

 

Secured/Lease Payments (Business)

 

Utilities (Business)

 

Insurance

 

Vehicle Expenses

 

Travel & Entertainment

 

Repairs and Maintenance

 

Supplies

 

Charitable Conwibutions/Gifis

 

Purchase of Fixed Assets

 

Advertising

 

Bank Charges

25,00

95.74

 

Other (attach schedule)

 

 

Total Business Disbursements

26.00

95.74

 

 

CASH - End of Month (Must equal reconciled bank statement -
Attachment No, 2)

 

 

528.81

 

528.81

 

Monthly Operating Report - Individual

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 8 of 32

MONTHLY OPERATING REPORT -
INDIVIDUAL

BANK ACCOUNT RECONCILIATIONS

ATTACHMENT NO. 2

 

Bank Account Information

 

Name of Bank:

TD Bank Account Account Account Account
#1 #2 #3 #4
TD Bank TD Bank TD Bank TD Bank

 

Account Number:

 

434-5481107

434-5481735

434-5480802

436-7787153

 

 

 

 

 

 

 

 

 

 

 

 

 

Purpose of Account (Business/Personal) Personal Business Business Business

Irype of Account (e.g. checking) Checking Checking Checking Checking

t. Balance per Bank Statement 3,032.99 11,485.46 533.81

b. ADD: Deposits nol credited (attach list to this repert] 19,072.41 35,800 19,960

B. SUBTRACT: Outstanding Checks (attach list)

H. Other Reconciling Ttems (attach list to this feport) | 14,4829.60 22,037.80 29,369.43 25.00

5. Month End Balance (Must Agree with Books) | 17,542.90 16,795.18 2,016.03 528.81
TOTAL OF ALL ACCOUNTS g 96,882.92

 

 

 

 

Note: Attach a copy of the bank statement and bank reconciliation for each account.

vestment Account Information

Bank /AccountName /Nu
N/A

 

Date of
Purchase

Note: Attach a copy of each investment account statement.

Type of
Instrument

Purchase
Price

Current
Value

 

 

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 9 of 32

MONTHLY OPERATING REPORT -
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - HOUSEHOLD

of Bank TO BANK
ccount Number 434-5481 107
of Account (Persona
ype of Account (e.g., Checking) Checking

Check Date of

Number | Check or Descri|
401

803 to/21 TRUSTEE
804 16
10/27
ACH 19/24
ACH

 

ATTACUMENT NO. 34

TOTAL 14,829.60

if any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for

holding check and anticipated delivery date of check.

 

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 10 of 32

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3B
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - BUSINESS

of Bank TD
Account Number
Purpose of Account (Business OPERATING
ype of Account (e.g., Checking) CHECKING

Date
Number | Check

ACH WH WORKNHIRE

ACH 14/22 AMERICAN EXPRESS

ACH 112 TRANSFER ACCOUNT #1107
RS ACH

ACH 14/29 TRANSFER Fa |
41426 WIRE TRANSFER FEE
11/29

 

|
|
|

TOTAL

 

If any checks written this period have not been delivered te the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 11 of 32

MONTHLY OPERATING REPORT -

ATTACHMENT NO. 3C
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - BUSINESS

Name of Bank TD BANK AJURAVIN INC
Account Number
Purpose of Account {Business}

ype of Account (e.q., Checki CHECKING

Check Date of
Number | Check
ACH 14/05 TRANSFER

Amount

ACH 41/22 TRANSFER
4/22 AMERICAN EXPRESS
70a

 

If any checks written this period have not been delivered to the payee, provide details, including the payee, ammount, explanation for
holding check and anticipated delivery date of check.

 

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 12 of 32

 

 

 

MONTHLY OPERATING REPORT - ATTACHMENT NO. 4
INDIVIDUAL

ACCOUNTS RECEIVABLE RECONCILIATION Scheduled Current Month

{Pre- & Post- Petition) Amount

Accounts Receivable Beginning Balance 9

 

Plus: Billings Ouring the Month

 

 

Adjustments or WriteOffs*

 

Q
Less: Collections During the Manth 0
0
0

 

 

 

 

Accounts Receivable Ending Balance**

 

ABLE
(Pre- & Post- Petition) Amount

0-30 Days
31 - 60 Days
81 - 90 Days

 

Over 90 Days

otal Accounts Receivable**

 

* Attach expianation of any adjustment or writeoff,

** The "current month” of these two lines must equal.

Amount
T-PETITION TAXES N/A Withheld &
or Accrued

Taxes
Withholding**
FICA -

FICA -

Income
Other
otal Federal Taxes

& Local Taxes
Withholding
Sales

Real

Personal

Other (Attach

otal State & Local Taxes

 

otal Post-Petition Taxes

4

The beginning tax Habliity should represent the liability from the prior month, or if this is the first report, the amount should be zero
** Attach copies of IRS Form 6423 or your FTD coupon and payment recelpt to verify payment or deposit

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 13 of 32

MONTHLY OPERATING REPORT - ATTACHMENT NO. 5
INDIVIDUAL

nts Payable Beginning Balance*

Pius: New Indebtedness the Month
Less: Amount Paid on Acct, Payables in Month
Adjustments or WriteOffs**

Payable Balance

  

* Tha beginning AJP ilabiiity should represent the lability fram the prior month, or If tis [s the first report, lhe amount should be zera
“Attach explanation far any adjustment of write-off,

alt bis or Involces incurred since the of tha and have NOT been
Date Days
Vendor & of Billdnvoice - curred

 

** Listany additiana! payables an a separate sheat and attach to this schedule.

 

POST-PETITION STATUS OF SECURED NOTES, LEASES, AND ADEQUATE PROTECTION PAYMENTS

Scheduled Total Past Due Total Number
Monthly Payment From Prior Amount Paid Fatal Unpaid of Payments
Name of Secured Creditor / Lessor Due Manth{s)} During Month Postpetition Past Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 14 of 32

 

Bank

America’s Most Convenient Bank® E STATEMENT OF ACCOUNT
DON KARL JURAVIN Page: 1of5
DIP CASE 18-06821 MFLO Statement Period: Oct 18 2019-Nov 17 2049
45118 PENDIO DR Cust Ref #: 4345481107-039-E-***
MONTVERDE FL 34756-3606 Primary Account #: 434-6481107

Chapter 11 Checking

DON KARL JURAVIN Account # 434-5481107
DIP CASE 18-6821 MFLO

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 13,300.09 Average Collected Balance 8,645.38
Electronic Deposits 19,072.44 interest Earned This Period 0.00
interest Paid Year-to-Date 4.12
Checks Paid 1,448.50 Annual Percentage Yield Earned 0.00%
Electronic Payments 13,381.10 Days in Period 31
Ending Balance 17,542.90
Total for this Period Total Year-to-Date
Total Overdraft Fees $0.00 $0.00
Total Returned item Fees (NSF) $0.00 $35.00

 

 

 

 

 

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

POSTING DATE DESCRIPTION AMOUNT
10/25 AGH DEPOSIT, DISCOVER BANK PREARRANGE ****965792 3,215.02
10/30 CCD DEPOSIT, STRIPE TRANSFER ST-N3I6GH3G054B4 2.39
11/04 ACH DEPOSIT, UNITED MEDICAL G PAYROLL ****0000-0338-0 2,441.98
14/05 eTransfer Credit, Online Xfer 8,000.00
Transfer from CK 4345480802
11/12 CCD DEPOSIT, STRIPE TRANSFER ST-JOU4X2G6104J0 0.04
11/5 ACH DEPOSIT, UNITED MEDICAL G PAYROLL ****0000-0339-0 5,412.98
Subtotal: 19,072.41
Checks Paid Ne, Checks! 3 “indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT DATE SERIAL NQ, AMOUNT
10/21 804 500.00 14/15 804 623.56
10/28 803* 325.00
Subtotal: 1,448.50
Electronic Payments
POSTING DATE DESCRIPTION , AMOUNT
10/21 ELECTRONIC PMT-WEB, AMEX EPAYMENT ACH PMT W4576 40,000.00
10/21 eTransfer Debit, Online Xfer 825.40
Transfer to CK 4363085527
10/24 DEBIT POS, *****30057969529, AUT 102119 DDA PURCHASE 87.85
PUBLIX CLERMONT *FL
10/21 DEBIT POS, *****30057969529, AUT 102119 DDA PURCH W/CB 57.50
PUBLIX CLERMONT *FL

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Bank Deposits FDIC Insured | TD Bant, N.A.| Equal Housing Lender [ry

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19

How to Balance your Account

 

 

 

 

 

 

 

Page: 2o0f5
Begin by adjusting your account register; Your ending balance shown on this @
as follows: statement is: oe aa,
‘ Ending .. 17,542.90
Subtract any services charges shown ; ‘Balance
on this statement. 2. List below the amount of deposits or :
; credit transfers which do not appear
Subtract any thee clace Paymen on this statement. Total the deposits Total: . +
ransfers or other electronic with- and enter on Line 2. - Deposits’
drawals not previously recorded, ;
Add any interest earned if you have 3. Subtotal by adding lines | and 2. ."
an interest-bearing account. o oo
. . 4, List below the total amount of Sub Total | -
Add any automatic deposit or .
overdraft line of credit, withdrawals that do not appear on
this statement, Total the withdrawals wo
Review all withdrawals shown on this and enter on Line 4, ‘Total 3
statement and check them off in your Withdrawals
account register, 5. Subtract Line 4 from 3. This adjusted oo
Follow instructions 2-5 to verify your balance should equal your account
ending account balance. balance, © adjusted
— BalatiCe. - ee
@ ®
DEPOSITS NOT DOLLARS | CENTS WITHDRAWALS NOT/ DOLLARS | CENTS WITHDRAWALS NOT{ DOLLARS | CENTS
ON STATEMENT ON STATEMENT ON STATEMENT
‘Total. - .
Total Deposits @ ‘Withdrawals | |

 

 

 

FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you naed Information about an electronic fund transfer or if you belleve there is an
amor on your bank statement or receipt relating to an electronic fund transter,
telaphone the bank immediately at the phone number listed on the front af your
statamant or write to;

TD Bank, N.A,, Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377
We musi hear from you no later than sixty (60) calendar days after we sent you lhe
first statement upon which the arror or problem first appeared. When contacting the
Bank, please explain as clearly as you can why you belleve there is an error or why
more Information is needed. Please include:

+ Your name and account number,

+ Adescription of the error ar transaction you are unsure about,

* The dollar amount and data of tha suspected errar.
When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10} business days afler the first telephone call.
We will investigate your camplaint and will correct any error promptly. If we take mare
than ten (10) business days ta do this, we will credit yaur account for the
amounl you think is In error, so that you have the use of the monay during the time it
takas to complete aur investigation.

INTEREST NOTIGE

Total interest credited by the Bank fa you this year will be reported by tha Bank ta the
Infernat Revenue Service and Siate tax authorities. The amount to be raported will ba
reported separately to you by ihe Bank.

 

Page 15 of 32

 

 

 

 

 

 

 

 

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

In case of Errors or Questions About Yaur Bill:

Hf you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as saan as
possibile. We must hear from yau no later than sixty (60) days after we sent you the
FIRST bill on which the error of problam appeared. You can telephone us, but doing
so Will nal preserve your rights. In your letter, give us the following Infarmatisn:

* Your name and account number.

+ The dollar amount of the suspected error.

Describe tha errar and explain, if you can, why yau beliayve there is an error,
# you need more information, describe the Hem you are unsure about,

You do nat have to pay any amount in question while we are investigaling, but you
are still abligated to pay the parts of your bill that are notin question. While we
investigale your question, we cannot repart you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES; Ailhough the Bank uses the Daily Balance method ta calculate
the Snance charge on your Moneyline/Overdraft Pratactian account (the term "ODP"
or "OD" refers ta Overdrafi Protection), the Bank discloses tha Average Daily Balance
on the periadie statement as an easier method for you to catculale the finance
charge. Tha financa charge begins to accrue on the date advances and athsr dabits
are posted to yaur accaunt and will cantinue until the balance has been paid in full.
To compute the finance charge, multiply the Average Dally Balance times the Days In
Period times tha Daily Periodic Rate {as listed in tha Account Summary sectian on
tha front of tha statement), The Averaga Daily Balance Is calculated by adding the
balance for each day of the biting cycle, than dividing tha tatal balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day afer
advancas have been added and paymanis or credils have been subtracted plus or
minus any other adjustments that might have accurred that day. There is no grace
geried during which no finance charge accruas. Finance charge adjustments are
inciuded In your total finance charge,

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 16 of 32

Bank

America’s Most Convenient Bank® STATEMENT OF ACCOUNT

 

DON KARL JURAVIN

 

 

DIP CASE 18-06821 MFLO Page: 3afs
Statement Period: Oct 18 2019-Nov 17 2019
Cust Ref #: 4345481107-039-E-"**
Primary Account #: 434-5481107
DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE DESCRIPTION AMOUNT
10/23 ELECTRONIC PMT-TEL, RLI INSURANCE INSURANCE 3527507 661.00
10/23 DEBIT POS, *****30057969529, AUT 102319 DDA PURCHASE 14.70
USPS PO117101 PORTER MONTVERDE * FL
10/24 DEBIT POS, *****30057969529, AUT 162419 DDA PURCH W/CB 115.58
PUBLIX CLERMONT *FL
10/24 DEBIT CARD PURCHASE, *****30057969529, AUT 102219 VISA DDA PUR 30.50
CITATION PROCESSING CENT 949 7526937 *CA
10/25 DEBIT CARD PURCHASE, *****30057969529, AUT 1024719 VISA BDA PUR 24.06
ALLSTAR CLIPS BARBER SHO CLERMONT) *FL
10/28 DEBIT POS, *****30057969529, AUT 102719 DDA PURCHASE 121.17
PUBLIX CLERMONT *FL
10/28 DEBIT POS, *****30057969529, AUT 102719 DDA PURCH W/CB 144.58
TARGET T 2660 EASTHW CLERMONT * FL
16/28 DEBIT CARD PURCHASE, *****30057969529, AUT 102619 VISA DDA PUR 75.00
22 BRIO MILLENIA ORLANDO *FL
10/28 DEBIT CARD PURCHASE, *****30057969529, AUT 102419 VISA DDA PUR 15.00
PHO SAIGON II CLERMONT *FL
10/28 DEBIT CARD PURCHASE, *****30057969528, AUT 102619 VISA DDA PUR 7A1
HAAGEN DAZS 774 ORLANDO *FL
10/28 DEBIT CARD PURCHASE, *****30057969529, AUT 102519 VISA BDA PUR 5,29
BUNKIN 350310 Q35 CLERMONT *FL
10/29 DEBIT CARD PURCHASE, *****30057969529, AUT 102719 VISA DDA PUR 41.20
SUSHI STORM CLERMONT *FL
10/30 DEBIT CARD PURCHASE, *****30057969529, AUT 102919 VISA DDA PUR 54.35
TARGET 00022646 WINTER GARDEN * FL
10/31 DEBIT CARD PURCHASE, *****30057869529, AUT 103019 VISA DDA PUR 195.83
AMZN MKTP US MG97K7703 AMZN COM BILL * WA
10/31 DEBIT CARD PURCHASE, *****30057969529, AUT 102919 VISA DDA PUR 46.18
LONGHORN STEAKO0053264 WINTER GARDEN * FL
11/05 ACH DEBIT, DUKEENERGY-FL CUST BILLS ****625051 702.06
11/07 DEBIT POS, *****30057969529, AUT 110719 DDA PURCH W/CB 128.74
PUBLIX CLERMONT *FL
11/08 DEBIT POS, *****30057969529, AUT 110819 GDA PURCHASE 7.50
PUBLIX CLERMONT *FL
11/08 DEBIT POS, *****30057969529, AUT 110819 DDA PURCHASE 4.19
PUBLIX CLERMONT *FL
11/412 DEBIT CARD PURCHASE, *****30057969529, AUT 110819 VISA DDA PUR 30.00
BAR LOUIE [ DRIVE ORLANDO *EL
14/12 DEBIT CARD PURCHASE, *****30057969529, AUT 110819 VISA DDA PUR 9.75
BACKHAUS GERMANY BAKERY ORLANDO * FL
11/12 DEBIT CARD PURCHASE, *****30057969529, AUT 110819 VISA DDA PUR 6.38
HAAGEN DAZS 1312 ORLANDO *FL
Subtotal: 13,381.10

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender cer

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 17 of 32

Bank

America’s Most Convenient Bank® STATEMENT OF ACCOUNT

 

DON KARL JURAVIN

 

 

DIP CASE 18-06821 MFLO Page: 4 of S
Statement Period: Oct 18 2019-Nav 17 2019
Cust Ref #: 4345481107-039-E-***
Primary Account #: 434-5481107
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
10/17 13,300.09 10/31 3,199.96
10/21 1,829.34 11/04 5,641.94
10/23 1,153.64 11/05 12,939.94
10/24 7,007.56 14/07 12,811.20
{0/25 4,198.58 14/08 12,799.51
10/28 3,535.13 11/12 42,753.42
10/29 3,493.93 11/15 17,542.90
40/30 3,441.97

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposiis FDIG Insured | TD Bank, NLA. | Equal Housing Lender

 
Case 6:18-bk-06821-KSJ Doc 227

Bank

 

Ameri¢a’s Most Convenient Bank®

DON KARL JURAVIN
DIP CASE 18-06827 MFLO

 

 

Casa Ko. 8:18-beeosizt

ats otha, 0708-2008 tof/9 ot@
ee te 500
ie huncréal.
Nd

TO Bank

 

GOB 70k gam LatShd ) Oh CaO}

#801 10/21 $500.00

 

Bon Karl durmvin 801 4

ThEarns a Bet

 

 

Don Karl duravin
Lal 864

Baa Cobre, FL ATSL- 2506 Nori “
bande Delt a Colina CBD 1s 623 50

 

 

NOGTONMEED %aSsaaao «© pAb

 

 

 

Six f me EES
ae dilly eth DQ »

 

 

 

 

#804 1115 $623.50

Filed 12/23/19 Page 18 of 32

STATEMENT OF ACCOUNT

Page: 5 of 5
Statement Period: Oct 18 2019-Nov 17 2019
Cust Ref #: 4345481107-039-E-***

Primary Account #: 434-5481107

 

 

   
 

rejoin Age @ BOG IFO GE2 #03

Bon Kai
on cine Ko. erecuabere trimeot

ania cana, 2 756-3606 {0 |25 | aalQ

 

Pace U.S. Tastee, }$ B25-
oak Dollars Bi i
To Banik
“Balu
Por.

  

 

 

 

WOB TOMAR AT 63G5R DAO Zee aan”

 

 

#803

10/28 $325.00

 

 

 

 

 

 
4:44 PM
121819

Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 19 of 32

DON K JURVIN

Reconciliation Detail
TD DIP#1107, Period Ending 11/30/2019

 

 

 

 

 

 

 

 

Type Date Num Name Clr Amount Balance
Beginning Balance 13,300.09
Cleared Transactions
Checks and Payments - 8 items
Check 44/30/2019 Juravin Inc x -10,000.06 -10,000.00
Check 11/30/2019 x -2,410.35 -12,410.35
Check 11/30/2019 Xx ~825.40 -13,235.75
Check 11/30/2019 804 Bella Collina CDD x -623.50 -13,859,25
Check 41/30/2019 80 Top Secrect Academy x -500.00 -14,359.25
Check 11/30/2019 803 US Trustee X -325.00 -14,684.25
Check 11/30/2019 Publix xX -87.85 “14,772.10
Check 11/30/2079 Publix Xx -§7.50 -14,829.60
Total Checks and Payments ~14,829.66 -14,829.60
Deposits and Credits - 1 item
Deposit 11/30/2019 Xx 19,072.44 19,072.44
Tatal Deposits and Credits 49,072.41 19,072,414
Tatal Cleared Transactions 4,242.81 4,242.81
Cleared Balance 4,242.84 17,542.90
Register Balance as of 11/30/2019 4,242.81 17,542.90
4,242,841 47,542.90

Ending Balance

 

 

Page 1

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 20 of 32

Bank

America’s Most Convenient Bank® E STATEMENT OF ACCOUNT

 

MUST CURE OBESITY CO Page: tof3

15118 PENDIO DR Statement Period: Nov 01 2019-Nov 30 2019
MONTVERDE FL 34756 Cust Ref #: 4345481735-713-E***
Primary Account #: 434-5481735

TD Business Simple Checking

 

 

MUST CURE OBESITY CO Account # 434-5481735

ACCOUNT SUMMARY

Beginning Balance 3,032.99 Average Collected Balance 7,380.37

Electronic Deposits 13,300.60 Interest Earned This Period 0.00

Other Credits 22,500.00 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%

Electronic Payments 22,002.81 Days in Period 30

Other Withdrawals 25.00

Service Charges 70.00

Ending Balance 16,795,18

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

POSTING DATE DESCRIPTION AMOUNT
4141/44 CTX DEPOSIT, UNITED MEDICAL G SENDER 442449908 4,800.00
41/22 etransfer Credit, Online Xfer 11,500,006
Transfer from CK 4345480802
Subtotal: 13,300.00
Other Credits
POSTING BATE DESCRIPTION AMOUNT
11/26 WIRE TRANSFER INCOMING, UNITED MEDICAL GROUP INTERNATIONAL, 22,500.00
Subtotal: 22,500.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
11/12 DEBIT CARD PURCHASE, AUT 1106919 VISA DDA PUR 2.81
WORKNHIRE NODA END
4085404018481691
11/22 CCD DEBIT, AMEX EPAYMENT ACH PMT W2142 2,000.00
11/22 eTransfer Debit, Online Xfer 2,000.00
Transfer to CK 4345481107
41/25 ACH SETTLEMENT, ACH BATCH 14,000,006
MUST CURE OBESIT
11/29 eTransfer Debit, Ontine Xfer 7 000,00
Transfer to CK 4345481107
Subtotal: 22,002.81

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender (Sy

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19

How to Balance your Account

Page 21 of 32

Page: 2 of 3
Begin by adjusting your account register; Your ending balance shown on this @
as follows: is! .
statement 1s: Ending . 16,795.18
- Balance

Subtract any services charges shown
on this statement. 2.

Subtract any automatic payments,

 

 

 

 

 

 

 

 

List below the amount of deposits or
credit transfers which do not appear
on this statement. Total the deposits

Q :
~ " Total: +

 

 

 

 

 

 

 

 

 

 

transfers or other electronic with- and enter on Line 2. Deposits
drawals not previously recorded.
Add any interest earned if you have 3. Subtotal by adding lines | and 2.
an interest-bearing account, @. ae
. . 4, List below the total amount of _ Sub Total -
Add any automatic deposit or . ey
overdraft line of credit withdrawals that do not appear on
this statement, Total the withdrawals a
Review all withdrawals shown on this and enter on Line 4, “Total
statement and check them offin your Withdrawals.
account register. 5. Subtract Line 4 from 3. This adjusted cs
Follow instructions 2-5 to verify your balance should equal your account ob
ending account balance. balance. 6 Adjusted
BAPAC tee
® ®
OEPOSITS NOT DOLLAAS | CENTS WITHDRAWALS NOT| COLLARS | CENTS WITHDRAWALS NOT[ DOLLARS | CENTS
ON STATEMENT ON STATEMENT ON STATEMENT
Total
Total Deposits Withdrawals) |- ° @

 

 

@

 

FOR CONSUMER AGCOUNTS ONLY — IN CASE OF ERRORS OR
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you need infarmation about an electronic fund transfar or if you belleva there is an
afar an your bank statement or receipt relating to an eleciranic fund transfer,
talephone the bank immediately at the phone number listed on the frent of your
statement or write ta:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377
We must hear fram you no later ihan sixty (60) calendar days afler we sent you lhe
first stalement upen which tha error or problem first appeared. When contacting the
Bank, pleasa explain as claarly as you can why yau believe there is an error or why
more information is naeded. Please include:

+ Your name and account number,

* Adegeription of the errar of transaction you are unsura about,

* The dollar amount and data of the suspected errar.
When making a varbal inquiry, the Bank may ask thal you send us your complaint in
veiting within tan (10) businass days after ihe first telephone call.
We will investigate your compiaint and will carrect any error prompily. If we take more
ihan ten (10) business days to da this, we will credit your accaunl far the
amount you think is im error, so that you have the use of the maney during the time if
fakes to camplete our investigation.

INTEREST NOTICE

Total interast craditad by the Bank to yau this year will be reported by the Bank te the
internal Revenua Sarvice and Stala tax authorities. The amount to ba reported will ba
reported separately to you by the Bank.

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

in case of Errors or Questians About Yaur BIll:

If you think your bill is wrong, or if you need more information about a transaction an
your bill, writa us at P.O. Bax 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bil on which the errar or problam appeared. You can telephane us, but doing
so will not preserve your rights. In your fetter, give us the fallawing infarmatian:

+ Your name and account number.

+ Fhe dolar amount of tha suspected error.

+ Describe the error and explain, If yau can, why you bellave there is an error,

lf you need more information, describa the jtam you are unsure about

You do not have to pay any amount in question while we are Investigating, but you
are stil obligated to pay the parts af yaur bill that are nat In question. While we
investigalé your question, we cannot report you as delinquent or taka any actlen to
eallact the amount you question.

FINANCE CHARGES: Although the Bank uses tha Daily Balance method to calculate
iha finance charge on your Maneyline/Overdraft Protection account (the tearm "ODP"
or "OD" refers ta Gverdraft Protection), tha Bank discloses the Average Daily Balanca
on the periodic statemant as an easier method far you to calculate the finance
charge. The finance charge begins lo accrue on the date advances and other debits
are posted to your account and will continue untl] the balance has been paid in full.
To compute tha finance charge, multiply the Average Daily Balance times the Days in
Period timas the Dally Periadic Rate (as listed in the Account Summary sectian on
the front of tha statement}, Tha Average Daily Balance is calculated by adding tha
balance fer aach day of the billing cycle, then dividing the total balance by the number
of Days in the Biting Cycle. The daily balance Is the balance for the day after
advances have been added and payments or credits have bean sublracted plus ar
minus any other adjustments that might have occurred that day, Thare is no grace
patiod during which no finance charge accrues. Finance charge adjusimants are
included in yaur total finance charge.

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 22 of 32

Bank

America’s Most Convenient Bank® STATEMENT OF ACCOUNT

 

MUST CURE OBESITY CG
Page: 3 of 3
Statement Period: Nov 01 2049-Nov 30 2019
Cust Ref #: 4345481735-713-E-***
Primary Account #: 434-5481735

 

BAILY ACCOUNT ACTIVITY
Other Withdrawals

 

 

 

POSTING DATE DESCRIPTION AMOUNT
11/26 WIRE TRANSFER FEE 15.00
11/26 ACH BATCH GHARGE, ACH CHARGE 10.00
SBIB
Subtotal: 25,00
Service Charges
POSTING DATE DESCRIPTION AMOUNT
11/29 MAINTENANCE FEE 16.60
Subtotal: 10.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
10/34 3,032.99 11/25 4,330.18
11/412 3,030.18 11/26 23,805.18
41/14 4,830.18 11/29 16,795,418

11/22 12,330.18

 

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

 

Bank Deposits FOI Insured | TO Bank, NLA, | Equal Housing Lender tet
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 23 of 32

MUST CURE OBESITY CO

 

 

14:17 AM
4249/49 Transactions by Account
Accrual Basis As of November 30, 2019
Type Date Num Adj Name Memo
Sharehoider Distributions
Check 14/30/2019 -MULTIPLE-
Transfer 11/30/2049 DON DISCO...

Total Shareholder Distributions

TOTAL

Cir

Split

TD Bank #17356
AMEX #1005

Page 1

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 24 of 32

 

 

 

 

44:17 AM MUST CURE OBESITY CO
1249149 Transactions by Account
Accrual Basis As of November 30, 2019
Debit Credit Balance
-106,217.10
9,000.00 -115,217.10
18.80 ~115,198.30
$,060.00 18.80 -115,198.30
9,000.00 18.80 ~415,198,30

 

 

Page 2

 
3:08 PM
12H 819

Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 25 of 32

MUST CURE OBESITY CO
Reconciliation Detail

TD Bank #1735, Period Ending 11/30/2019

Type Date

 

 

Beginning Balance
Cleared Transactions

Checks and Payments - 3 items

General Journal 01/01/2018 6
Check 11/30/2019
Check 11/30/2019

Totai Checks and Payments

Deposits and Credits - 2 items
General Journal 01/04/2019 8
Deposit 11/30/2019

Total Deposits and Credits
Total Cleared Transactions
Cleared Batance
Register Balance as of 11/30/2019

Ending Balance

 

 

 

 

 

 

Num Name Cir Amount Balance
— 3,032.99
x ~3,898.00 -3,898.00
x -22,002.81 -26, 900.81
x -35,00 -25,935,81
-26,935.81 -25,935.81
x 3,898.00 3,898.00
x 35,800.00 39,698.00
39,698.00 39,698.00
13,762.19 13,762.19
43,762.19 16,795.18
13,762.19 16,798.18
13,762.19 16,795.18

 

Page 1

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 26 of 32

Bank

America’s Most Convenient Bank®

 

JURAVIN INCORPORATED
15118 PENDIO DR
MONTVERDE FL 34756

TD Business Simple Checking

STATEMENT OF ACCOUNT

1of2
Statement Period: Nov 01 2019-Nov 30 2019
Cust Ref #: 4345480802-713-E.***
Primary Account #: 434-5480802

 

 

 

 

 

 

 

 

JURAVIN INCORPORATED Account # 434-5480802

ACCOUNT SUMMARY

Beginning Balance 41,485.46 Average Collected Balance 15,254.29

Electronic Depasits 19,900.00 interest Earned This Period 0.00

interest Paid Year-to-Date 0.00

Electronic Payments 29,359.43 Annual Percentage Yield Earned 0.00%

Service Charges 10.00 Days in Period 30

Ending Balance 2,016.03

DAILY ACCOUNT ACTIVITY

Electronic Deposits

POSTING DATE DESCRIPTION AMOUNT

11/04 CCD DEPOSIT, UNIFED MEDICAL G ACH PMT 5233106341 17,560.00

11/14 CTX DEPOSIT, UNITED MEDICAL G SENDER 442449898 2,400.00
Subtotal: 19,900.00

Electronic Payments

POSTING DATE DESCRIPTION AMOUNT

11/05 eaTransfer Debit, Online Xfer 8,000.00

Transfer to CK 4345481167
11/22 eTransfer Debit, Online Xfer 17,500.00
Transfer to CK 4345481735

11/22 CCD DEBIT, AMEX EPAYMENT ACH PMT W1072 9,859.43
Subtotal: 29,959.43

Service Charges

POSTING DATE DESCRIPTION AMOUNT

11/29 MAINTENANCE FEE 16.00
Subtotal: 10.00

DAILY BALANCE SUMMARY

DATE BALANCE DATE BALANCE

10/31 11,485.46 11/14 23,385.46

11/04 28,985.46 11/22 2,026.03

11/05 20,985.46 11/29 2,016.03

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender tary

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19

How to Balance your Account

Page 27 of 32

Page: 2 of 2

Begin by adjusting your account register ; Your ending balance shown on this @

as follows: statement is:

Subtract any services charges shown
on this statement. 2.

Subtract any automatic payments,
transfers or other electronic with-
drawals not previously recorded.

Add any interest earned if you have 3.
an interest-bearing account.

4. List below the total amount of
withdrawals that do not appear on
this statement. Total the withdrawals
and enter on Line 4,

Add any automatic deposit or
overdraft line of credit.

Review all withdrawals shown on this
statement and check them off in your
account register, 5

Follow instructions 2-5 to verify your

 

 

 

 

 

 

 

ending account balance. balance.
DEPOSITS NOT DOLLAAS CENTS WITHDRAWALS NOT

ON STATEMENT ON STATEMENT
Totai Deposits @

 

 

 

FOR CONSUMER ACCOUNTS ONLY — EIN CASE OF ERRORS OR
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you need information about an alactranic fund transfer or if you baliave there fs an
error on your bank statement or receipt relating to an elactrenic fund transfer,
telephone the bank immediately at tha phane number listed an the front of yaur
slatement or write ta:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewlston,
Malne 04243-1377
We must hear fram you ne fater than sixty (60) calendar days after we sent you the
first statement upon which the error or problem first appeared. When contacting lhe
Bank, please explain as clearly as you can why you beliave there is an arror or why
more Information is needed. Please include:

« Your name and account number.

+ Adescription of the error or transaction you are unsure about.

+ The dollar amount and date of the suspected error.
When making a verbat inquiry, the Bank may ask that you send us your compiaint in
writing within ten (10) business days afier the first telephone call.
We wil investigate your complaint and will correct any error promptly, IF we take more
than tan (10) business days to do this, we will credit your account for ihe
amount you think is in error, sa that you have the use of ihe maney during the time it
takes to complete our investigation,

INTEREST NOTICE

Total interest oredited by ihe Bank to you lhis year will be reported by the Bank to tha
Internal Revenue Service and State tax authorities. The amount to ba reparted will ba
raported separately to yau by the Bank.

Subtotal by adding tines | and 2.

. Subtract Line 4 from 3. This adjusted
balance should equal your account

 

Ending

2,016.03
- Balance 7

List below the amount of deposits or
credit transfers which do not appear
on this statement. Total the deposits
and enter on Line 2.

Total- +
_ | Beposits:

@

Sub Total

Osta -
Withdrawals

© ‘adjusted
‘Balance

 

 

 

 

 

 

 

DOLLARS { CENTS WITHDRAWALS NOT| OOLLARS | CENTS
ON STATEMENT
Total ch.
Withdrawals _ ®

 

 

 

FOR CONSUMER LOGAN ACCOUNTS ONLY -—— BILLING RIGHTS
SUMMARY

In case of Errors or Questions About Your Bill:

IF you think yaur bill is wrong, or If you need mare Information about a transaction on
your bill, write us at P.O. Box 1377, Lewistan, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after wa sent you ihe
FIRST bill on which the error of prablem appeared, You can talephane tus, but doing
so will nol preserve your rights. In your letter, give us the following infarmnation:

+ Yaur name and account number.

+ The dollar amaunt of tha suspected arrar.

+ Dascriba the errar and explaln, if you can, why yau believe there is an errar.

If you need more information, describe the lem yau are unsure about.

You do not have ta pay any amount in question while we are investigating, but you
are stil obligated to pay the parts of your bill that are not in questian. While wa
investigate your question, we cannot report you as delinquent or take any actian to
collect tha amount you question.

FINANCE CHARGES: Although the Bank usas tha Daily Balance mathad to calculate
the finance charge on your Moneyline/Overdraft Protection account (the tarm "ODP”
or "OD" rafars to Overdraft Protactian), the Bank discloses the Average Daily Balance
on the periodic statement as an easter method for you 1¢ calculate the finance
charge. The finance charga begins to accrue on the date advances and other debits
are posted ta your accaunt and will cantinus until the balance has been paid In full.
To compute tha finance charge, mulllply the Average Daily Bafance times the Days in
Period timas the Dally Periodic Rate (as listed in the Account Summary section on
tha front of tha statement). The Average Daily Balance is calculated by adding the
balanes Jar each day of tha billing cycia, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance fs the balance for the day after
advances have been added and payments or credits have bean subtracted plus or
minus any other adjustments that might have occurred that day. Fhere is no grace
periad during which no finance charge accrues. Finance charge adjustments are
included in your tata! finanee charge.

 

 

 
2:41 PM
1218/19

Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 28 of 32

JURAVIN INC

Reconciliation Detail
TD Bank #0802, Period Ending 11/30/2019

 

 

 

 

 

 

 

 

Type Date Num Name clr Amount Balance
Beginning Balance 11,061.89
Cleared Transactions
Checks and Payments - 2 items
General Journat 01/01/2019 9 x -104.43 -104.43
Check 11/29/2619 Xx -29,369.43 -29,473.86
Total Checks and Payments -29,473,86 -29,473,86
Deposits and Credits - 2 items
General Journal 12/31/2048 5 x 628.00 528,00
Deposit 11/30/2019 X 19,900.00 20,428.00
Tota] Deposits and Credits 20,428.00 20,428.00
Totai Cleared Transactions -9,045.86 ~9,045.86
Cleared Balance -9,045,.86 2,016.03
Register Balance as of 11/30/2019 -9,045.86 2,076.03
-9,045.86 2,046.03

Ending Balance

 

 

Page t

 
2:33 PM
12/48/19

Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 29 of 32

JURAVIN INC

Reconciliation Detail
American Express#5003, Period Ending 11/30/2019

 

 

 

Type Date Num Name clr Amount Balance
Beginning Balance 13,967.22
Cleared Transactions

Charges and Cash Advances - 51 items
Credit Card Charge = 14/29/2019 BEST BUY X -1,124.34 -1,424.31
Credit Card Charge = 71/29/2019 Facebook x -400.00 -1,524.31
Credit Card Charge 41/29/2019 Facebook x -280.00 -1,774.31
Credit Card Charge = 11/29/2079 Liquid Web x -194,65 ~1,968,96
Credit Card Charge 11/29/2079 Facebook x -175.00 -2,143.96
Credit Card Charge =. 11/29/2019 Facebook X -125.00 -2,268.96
Credit Card Charge = 11/29/2019 Facebook xX -125.00 ~2,393.96
Credit Card Charge 11/29/2019 Paynoeer x -123.7 4 -2,517.67
Credit Card Charge 11/29/2019 Name.co Xx -109.99 ~2,627.66
Credit Card Charge =. 11/29/2019 7-11 x -57.19 -2,684,.85
Credit Card Charge = # 4/29/2019 Paypal x ~50.06 «2,734.85
Credit Card Charge 41/29/2019 Google x -47,.81 -2,782.46
Credit Card Charge =. 11/29/2019 Twilter Ads x -36.28 -2,818.74
Credit Card Charge =. 11/29/2049 Twitter Ads Xx -36.21 «2,854.95
Credit Card Charge =. 11/29/2019 Twitter Ads x -35.84 -2,896,79
Credit Card Charge =. 11/29/2019 Cragilist xX -35.00 -2,925.79
Credit Card Charge 11/29/2019 Paynoeer x -25.77 -2,951.56
Credit Card Charge 11/29/2019 Twitter Ads X ~22,07 -2,973,63
Credit Card Charge 14/29/2019 Twitter Ads Xx -24.98 -2,995.61
Credit Card Charge = 7 4/29/2019 Twitter Ads x -21.83 -3,017.44
Credit Card Charge =. #1/29/2019 Twitler Ads x -21.86 -3,039.24
Credit Card Charge 11/29/2019 Twitter Ads x 21.65 ~3,060.89
Credit Card Charge =. 11/29/2078 Twitter Ads x -21.61 -3,082.50
Credit Card Charge =. 11/29/2049 Paynoeer x -20.62 -3,103.12
Credit Card Charge =. 11/29/2079 Twitter Ads Xx -15.49 “3,118.81
Credit Card Charge 11/29/2019 Paypal xX -12.00 -3,136.61
Credit Card Charge = 11/29/2019 Googie xX -9.99 -3,140.60
Credit Card Charge 11/29/2019 Twitter Ads K -9.44 ~3,150.04
Credit Card Charge =. 74/29/2019 Twitter Ads x -9.37 3,159.41
Credit Card Charge —- 1/29/2019 Google Xx -7,.99 -3,167.40
Credit Card Charge = 11/29/2019 CGanva x -1.00 -3,168.40
Credit Card Charge 11/29/2019 Canva x -1,00 -3,169.40
Credit Card Charge 11/29/2019 Canva x -1.03 -3,770.40
Credit Card Charge 11/29/2049 Canva x -1.00 -3,171.40
Credit Card Charge 41/29/2019 Canva x ~4,00 ~3,172,40
Credit Card Charge =. 11/30/2019 MB x -1,610.28 -4,782.68
Credit Card Charge =. 11/30/2019 x ~1,166.84 ~5,949.52
Credit Card Charge 11/30/2019 Corinneweav Xx -370.00 -6,319.52
Credit Card Charge 14/30/2019 Facebook x ~249.43 -§,563.95
Credit Card Charge = 44/30/2019 Google Xx -210.02 -6,778.97
Credit Card Charge = —-#1/30/2019 Paynoeer X -105,.15 -6,884,12
Credit Card Charge = 11/30/2019 Spectrum Xx -74,.99 -6,959.11
Credit Card Charge =. 11/30/2019 Shell x -67.71 -7,026.82
Credit Card Charge =. 11/30/2079 Paynoeer x -61.86 -7,088.68
Credit Card Charge 11/30/2049 Google x -60.66 ~7,148.68
Credit Card Charge 41/30/2049 Gaogle x -56,00 -7,198.68
Credit Card Charge = 11/30/2019 Twitter Ads x -35.88 -7,234.56
Credit Card Charge 11/30/2019 Twitter Ads x «22,04 «7,256.60
Credit Card Charge 11/30/2019 Twitter Ads x -21.74 -7,278.34
Credit Card Charge 14/30/2019 Monti Ask.com Xx -19.84 -7,298.18
Credit Card Charge = 74/30/2019 MB x -15.00 -7,313.18

Total Gharges and Cash Advances -7,313.18 -7,313.18

Page 1

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 30 of 32

 

 

 

 

 

 

 

2:33 PM JURAVIN INC
42/18/49 Reconciliation Detail
American Express#5003, Period Ending 11/30/2019
Type Date Num Name Cir Amount Balance
Payments and Credits - 4 items
Check 40/30/2019 American Express Xx 11,000.00 11,000.86
Credit Card Credit 11/29/2019 x 1,668.20 12,668.20
Transfer 11/29/2019 x 4,042.90 16,711.10
Check 11/29/2019 x 9,859.43 26,570,593
Total Cleared Transactions 19,257.35 19,257.35
Cleared Balance -19, 257.35 -5,290.13
Register Balance as of 11/30/2019 -19,257,35 ~§,290,13
Ending Balance -19,267.35 -5,290.13

 

 

Page 2

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19 Page 31 of 32

 

Bank
America’s Most Convenient Bank® f STATEMENT OF ACCOUNT
FIRST GLOBAL HEALTH CORPORATION Page: fof2
15118 PENDIO DR Statement Period: Nov 01 2019-Nov 30 2019
BELLA COLLINA FL 34756 Cust Ref #: 4367787153-717-E-"**
Primary Account #: 436-7787153

TD Business Convenience Plus

 

 

FIRST GLOBAL HEALTH CORPORATION Account # 436-7787153

ACCOUNT SUMMARY

Beginning Balance 553.81 Average Collected Balance 553.84
Interest Earned This Period 6.00

Service Charges 25.00 Interest Paid Year-to-Date 0.00

Ending Balance 528.81 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Service Charges

POSTING DATE DESCRIPTION AMOUNT
11/29 MAINTENANCE FEE 25.00
Subtotal: 25,00

 

DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE

10/31 553.84 11/29 528.31

 

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A.| Equaf Housing Lender [Sy

 

 
Case 6:18-bk-06821-KSJ Doc 227 Filed 12/23/19

How to Balance your Account

Begin by adjusting your account register
as follows:

Subtract any services charges shown
on this statement.

Subtract any automatic payments,
transfers or other electronic with-
drawals not previously recorded.

Add any interest earned if you have
an interest-bearing account.

Add any automatic deposit or
overdraft line of credit.

Review all withdrawals shown on this
statement and check them off in your
account register.

Follow instructions 2-5 to verify your

4. Your ending balance shown on this

statement is:

. List below the amount of deposits or

credit tansfers which do not appear
on this statement. Total the deposits
and enter on Line 2.

. Subtotal by adding lines [ and 2,

. List below the total amount of

withdrawais that do not appear on
this statement. Total the withdrawals
and enter on Line 4,

. Subtract Line 4 from 3. This adjusted

balance should equal your account

Page 32 of 32

Page: 2 of 2
e
Ending .

528.81
Balance :

Total +
Deposits -.

Sub Total

Total -
“Withdrawals :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ending account balance, balance. © Adjusted
Balance. aammieeemmommasas
DEPOSITS NOT DOLLARS | GENTS WITHDRAWALS NOT] DOLLARS | CENTS WITHDRAWALS NOT} DOLLARS | CENTS
ON STATEMENT ON STATEMENT ON STATEMENT
Total | : :
Total Deposits a Withdrawals: @.

 

 

 

FOR CONSUMER AGCOUNTS ONLY — IN CASE OF ERRORS OR
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

IF you need information about an electronic fund transfer or if you befiave thera is an
arrar on your bank stalement or recalpt retating to an electronic fund transfer,
telephone the bank Immediately al the phone number listed on the front of your
Statement or write ta:

TD Bank, N.A., Deposit Operatians Dept, P.O, Box 1377, Lewiston,
Malne 04243-1977
We must hear from you no later than sixty (60) calendar days aflar we sent you the
first statement upon which the error or prablem first appaared, When contacting Ihe
Bank, please explain as clearly as you can why yau belleva thera is an errar or why
more informatian is needed. Please inckide:

+ Your name and account number.

+ Adescription af the arror ar transaction you are unsure about.

+ The dollar amount and date of the suspected error.
Whan making a varbal inquiry, the Bank may ask that you send us your complaint in
writing within tan (10} business days afler the first telaphona call,
We wil investigate your compiaint and will carrect any error promptly. If we take more
than ten (10) business days to do this, we will credit your account for the
amount you think is in errer, so thal you have the use of the maney during the time it
takes te complete our investigation,

INTEREST NOTIGE

Total Interest cred¥ed by the Bank to you thls year wil be repartad by the Bank to the
internal Revenue Service and State tax authorities. Tha amount to ba reported will be
feportad separately ta you by the Bank.

 

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

in case of Errars or Questions About Your Bill:

{f you think your bill is wrong, or if you nead more information about a transaction an
yaur bill, writs us at P.O. Box 1377, Lawisten, Maine 04243-1377 as soon as
possible. We must hear fram you ne later than sixty (40) days after we sent you the
FIRST bill on which the error or problem appeared, You can telephone us, but doing
so will nat preserve your rights. In your letter, give us the follawing information:

* Your name and account number,

* The dollar amount of the suspected error.

+ Describe the error and exolain, if yau can, why you believe there is an arror,

if you néad mare information, describe the item you are unsure about,

You da not have to pay any amountin question while we are Invastigating, but you
are still obligated to gay tha parts of your bil that are not In quastion, While wa
investigate your question, we cannot rapart you as delinquant or fake any actian to
callact the amount yau question.

FINANCE CHARGES; Although the Bank uses the Daily Balance mathad to calculale
the finance charge on your Moneyline/Overdraft Protastian account {the term “ODP”
or"OD" refers lo Overdraft Protection), the Bank discloses the Average Dally Balance
on the periodic statement as an easier method far you to calculate ihe financa
charge. The finance charge bagins to accrue on the date advances and other debits
are posted to your account and wil continue until the balance has been paid in full.
Ta compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on
tha frant of the statement). The Average Dally Balance is calculated by adding the
balance for each day of lhe billing cycle, than dividing the total balance by tha number
of Days in the Billing Cycla, The daily balance is the balance for the day after
advances have bean added and payments or credits hava been subtracted plus or
malnus any other adjustments thai might have occurred that day. There is no grace
pertod during which no finance charge accrues. Financa charge adjustments are
included In your total finance charge.

 

 
